1    ERIN J. RADEKIN
     Attorney at Law - SBN 214964
2
     1001 G Street, Suite 107
3    Sacramento, California 95814
     Telephone: (916) 504-3931
4    Facsimile: (916) 447-2988
5
     Attorney for Defendant
6    ROBERT CARRILLO
7

8                           IN THE UNITED STATES DISTRICT COURT

9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,           )                 2:12-CR-0185 TLN
12                                       )
                             Plaintiff,  )                 STIPULATION AND ORDER
13
                                         )                 TO CONTINUE STATUS
14   v.                                  )                 CONFERENCE
                                         )
15                                       )
     ROBERT CARRILLO, et al.,            )
16
                                         )
17                           Defendants. )
     __________________________________ )
18

19
                                              STIPULATION
20
            Plaintiff, United States of America, by and through its counsel, Assistant United States
21

22   Attorney Jason Hitt, and defendant, Robert Carrillo, by and through his counsel Erin J. Radekin,

23   agree and stipulate to vacate the date set for status conference, October 31, 2019 at 9:30 a.m., in
24
     the above-captioned matter, and to continue the status conference to January 16, 2020 at 9:30
25
     a.m. in the courtroom of the Honorable Troy L. Nunley.
26
            The reason for this request is that Ms. Radekin was recently substituted as counsel of
27

28   record for Mr. Carrillo on September 30, 2019 and needs additional time to review all discovery



                                              Stipulation and Order - 1
1    in the matter as well as to engage in plea negotiations and other defense preparation, including
2
     possible investigation. The Court is advised that the government concurs with this request and
3
     has authorized Ms. Radekin to sign this stipulation on his behalf.
4

5
            The parties further agree and stipulate that the time period from the filing of this

6    stipulation until January 16, 2020 should be excluded in computing time for commencement of
7    trial under the Speedy Trial Act, based upon the interest of justice under 18 U.S.C. §
8
     3161(h)(7)(B)(iv), and Local Code T4, to allow reasonable time necessary for effective defense
9
     preparation. It is further agreed and stipulated that the ends of justice served in granting the
10

11   request outweigh the best interests of the public and the defendant in a speedy trial.

12          Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
13
     IT IS SO STIPULATED
14
     Dated: October 29, 2019                        MCGREGOR W. SCOTT
15                                                  United States Attorney
16
                                                     /s/ Jason Hitt
17                                                  JASON HITT
                                                    Assistant United States Attorney
18

19
     Dated: October 29, 2019                        /s/ Erin J. Radekin
                                                    ERIN J. RADEKIN
20                                                  Attorney for Defendant
                                                    ROBERT CARRILLO
21

22                                                 ORDER

23          For the reasons set forth in the accompanying stipulation and declaration of counsel, the
24
     status conference date of October 31, 2019 at 9:30 a.m. is VACATED and the above-captioned
25
     matter is set for status conference on January 16, 2020 at 9:30 a.m. The Court finds excludable
26
     time in this matter through January 16, 2020 under 18 U.S.C. § 3161(h)(7)(B)(iv) and Local
27

28   Code T4, to allow reasonable time necessary for effective defense preparation. For the reasons



                                              Stipulation and Order - 2
1    stipulated by the parties, the Court finds that the interest of justice served by granting the request
2
     outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§
3
     3161(h)(7)(A), (h)(7)(B)(iv).
4

5
     IT IS SO ORDERED.

6    Dated: October 29, 2019
7                                                          Troy L. Nunley
                                                           United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                               Stipulation and Order - 3
